—In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County (Taylor, J.), dated May 14, 2002, as granted those branches of the separate motions of the defendant Broadway Corner, Inc., and the defendants 33-01 Broadway Corp., 33-01 Broadway Corp., doing business as Tierras Columbianos Restaurant, and Tierras Columbianos Restaurant which were for summary judgment dismissing the causes of action based on common-law negligence and Labor Law §§ 200 and 241 (6) insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs.
The Supreme Court properly granted those branches of the motions which were for summary judgment dismissing the causes of action based on common-law negligence and Labor Law §§ 200 and 241 (6), as no triable issues of fact exist with respect thereto. Feuerstein, J.P., Krausman, Goldstein and Rivera, JJ., concur.